Citation Nr: 1411413	
Decision Date: 03/19/14    Archive Date: 04/02/14

DOCKET NO.  00-14 366A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 40 percent for prostatitis, for the period beginning January 9, 2008.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esquire


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel

INTRODUCTION

The Veteran served on active military duty from June 1955 to September 1957.  He also served during various periods of active duty for training (ACTDUTRA) and inactive duty for training (INACTDUTRA) in the Naval Reserves.

This matter was most recently before the Board in November 2012, at which time the Board granted an increased, 40 percent rating for prostatitis, for the period beginning January 9, 2008.  The Veteran appealed that decision, and pursuant to a Joint Motion for Remand, the Court of Appeals for Veterans Claims remanded the matter for additional development.  As noted below, the Veteran subsequently withdrew his appeal. 

For purposes of clarity, the Board notes that no other issues are currently pending on appeal before the Board.  To the extent that two statements of the case were issued in November 2013, addressing a total of nine issues (including entitlement to an increased rating for the Veteran's left knee disability, a claim remanded by the Board in November 2012 specifically for the purpose of the issuance of a statement of the case), those issues need not be dismissed pursuant to the Veteran's notice of withdrawal; there is no indication that he has timely perfected an appeal of any issue other than the one listed on the title page of this decision.  See 38 C.F.R. § 20.302 (2013).


FINDING OF FACT

In a January 2014 submission, the Veteran indicated that he desired to withdraw his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran, as it relates to the issue of entitlement to a rating in excess of 40 percent for prostatitis, for the period beginning January 9, 2008, have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  In January 2014, the Veteran's representative submitted a letter to the Board indicating that the appellant no longer wished to pursue his appeal.  Hence, there remain no allegations of errors of fact or law for appellate consideration of this issue.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed without prejudice.


ORDER

The appeal is dismissed.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


